DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1, lines 5-6 state, “…i) an original address of a slot in the upper level of memory from an address of a memory request in a direct mapped fashion”. This should state, “…i) an original address of a slot in the upper level of the multi-level memory from an address of a memory request in a direct mapped fashion” to maintain proper antecedent basis in the claim.  Claims 2-10 inherit the objection of claim 1.
Claim 1, lines 7-8 state, “…ii) a miss in the cache for the memory request because the slot is pinned with data from another address that competes with the address”. This should state, “…ii) a miss in the upper level of the multi-level memory for the memory request in response to determining the slot is pinned with data from another address that competes with the address” as the slot is previously referred to as being in the upper level of multi-level memory and the nomenclature of upper level of multi-level memory should be kept consistent throughout the claim instead of changing between the two terminologies of upper level of multi-level memory and cache. Additionally, the Examiner recommends clarifying the limitation by removing the word “because” and clearly stating that the miss is responsive to the slot being pinned with data from another.  Claims 2-10 inherit the objection of claim 1.
Claim 1, lines 9-10 state “… iii) a partner slot of the slot in the cache in response to the miss, wherein, the cache, the partner slot and the slot are all at a same caching level”. This should state, “… iii) a partner slot in the upper level of the multi-level memory of the slot in the upper level of the multi-level memory in response to the miss, wherein, the cache, the partner slot and the slot are all at a same caching level” as the slot is previously referred to as being in the upper level of multi-level memory and the nomenclature of upper level of multi-level memory should be kept consistent throughout the claim instead of changing between the two terminologies of upper level of multi-level memory and cache. Claims 2-10 inherit the objection of claim 1.
Claim 1, lines 5-6 state, “…iv) whether there is a hit or miss in the partner slot in the cache for the memory request.”. This should state, “…iv) whether there is a hit or miss in the partner slot in the upper level of the multi-level memory for the memory request.” to maintain proper antecedent basis in the claim.  Claims 2-10 inherit the objection of claim 1.
Claim 7 states, “…wherein the memory controller is further to, if the memory request is a read request and if there is also a miss in the partner slot because the partner slot is pinned, read data from the lower level of the multi-level memory, provide the data as a response to the memory request and not write the data into the partner slot”. This should state, “…wherein the memory controller is further to, if the memory request is a read request and if there is also a miss in the partner slot in response to determining the partner slot is pinned, read data from the lower level of the multi-level memory, provide the data as a response to the memory request and not write the data into the partner slot” as the Examiner recommends clarifying the limitation by removing the word “because” and clearly stating that the miss is responsive to the partner slot being pinned.
Claim 9 states, “…wherein the upper level of the multi-level is partitionable into original slots and partner slots of the original slots”. This should state, “…wherein the upper level of the multi-level memory is partitionable into original slots and partner slots of the original slots” to maintain proper antecedent basis in the claim. Claim 10 inherits the objection of claim 9.
Claim 11, lines 9-10 state, “…ii) a miss in the cache for the memory request because the slot is pinned with data from another address that competes with the address”. This should state, “…ii) a miss in the upper level of the multi-level memory for the memory request in response to determining the slot is pinned with data from another address that competes with the address” as the slot is previously referred to as being in the upper level of multi-level memory and the nomenclature of upper level of multi-level memory should be kept consistent throughout the claim instead of changing between the two terminologies of upper level of multi-level memory and cache. Additionally, the Examiner recommends clarifying the limitation by removing the word “because” and clearly stating that the miss is responsive to the slot being pinned with data from another.  Claims 12-19 inherit the objection of claim 11.
Claim 11, lines 11-12 state “… iii) a partner slot of the slot in the cache in response to the miss, wherein, the cache, the partner slot and the slot are all at a same caching level”. This should state, “… iii) a partner slot in the upper level of the multi-level memory of the slot in the upper level of the multi-level memory in response to the miss, wherein, the cache, the partner slot and the slot are all at a same caching level” as the slot is previously referred to as being in the upper level of multi-level memory and the nomenclature of upper level of multi-level memory should be kept consistent throughout the claim instead of changing between the two terminologies of upper level of multi-level memory and cache. Claims 12-19 inherit the objection of claim 11.
Claim 11, lines 13-14 state, “…iv) whether there is a hit or miss in the partner slot in the cache for the memory request.”. This should state, “…iv) whether there is a hit or miss in the partner slot in the upper level of the multi-level memory for the memory request.” to maintain proper antecedent basis in the claim.  
Claim 17 states, “…wherein the memory controller is further to, if the memory request is a read request and if there is also a miss in the partner slot because the partner slot is pinned, read data from the lower level of the multi-level memory, provide the data as a response to the memory request and not write the data into the partner slot”. This should state, “…wherein the memory controller is further to, if the memory request is a read request and if there is also a miss in the partner slot in response to determining the partner slot is pinned, read data from the lower level of the multi-level memory, provide the data as a response to the memory request and not write the data into the partner slot” as the Examiner recommends clarifying the limitation by removing the word “because” and clearly stating that the miss is responsive to the partner slot being pinned.
Claim 18 states, “…wherein the upper level of the multi-level system memory is composed of DRAM and the lower level of the multi-level system memory is composed of byte addressable non-volatile memory”. This should state, “…wherein the upper level of the multi-level memory is composed of DRAM and the lower level of the multi-level memory is composed of byte addressable non-volatile memory” to maintain proper antecedent basis in the claim.
Claim 19 states, “…wherein the upper level of the multi-level is partitionable into original slots and partner slots of the original slots”. This should state, “…wherein the upper level of the multi-level memory is partitionable into original slots and partner slots of the original slots” to maintain proper antecedent basis in the claim.
Claim 20, lines 6-7 state, “…ii) determining a miss in the cache for the memory request because the slot is pinned with data from another address that competes with the address”. This should state, “…ii) determining a miss in the upper level of the multi-level memory for the memory request in response to determining the slot is pinned with data from another address that competes with the address” as the slot is previously referred to as being in the upper level of multi-level memory and the nomenclature of upper level of multi-level memory should be kept consistent throughout the claim instead of changing between the two terminologies of upper level of multi-level memory and cache. Additionally, the Examiner recommends clarifying the limitation by removing the word “because” and clearly stating that the miss is responsive to the slot being pinned with data from another.  
Claim 20, lines 8-9 state “… iii) determining a partner slot of the slot in the cache in response to the miss, wherein, the cache, the partner slot and the slot are all at a same caching level”. This should state, “… iii) determining a partner slot in the upper level of the multi-level memory of the slot in the upper level of the multi-level memory in response to the miss, wherein, the cache, the partner slot and the slot are all at a same caching level” as the slot is previously referred to as being in the upper level of multi-level memory and the nomenclature of upper level of multi-level memory should be kept consistent throughout the claim 
Claim 20, lines 10-11 state, “…iv) determining whether there is a hit or miss in the partner slot in the cache for the memory request.”. This should state, “…iv) determining whether there is a hit or miss in the partner slot in the upper level of the multi-level memory for the memory request.” to maintain proper antecedent basis in the claim.  
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 1 states “wherein, the cache, the partner slot and the slot are all at a same caching level”. Here, the Examiner respectfully notes that it is unclear as to what is intended by the cache, the partner slot and the slot all being at the same caching level when the partner slot and the slot have previously been claimed to be in the cache/upper level of the multi-level memory. The Examiner notes that it appears the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-11 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenfield et al (US PGPUB No US 2016/0283392 A1)(hereafter referred to as Greenfield).
Regarding Claim 1, Greenfield anticipates:
An apparatus, comprising: a memory controller (Processor core [0064][Fig 4]) to interface with a multi-level memory (Multi-level memory comprising combined cache and main memory [Fig 4][0030]), where, an upper level of the multi- level memory is to act as a cache for a lower level of the multi-level memory (“Combined cache is operable to cache data from a main memory” Combined cache is an upper , the memory controller comprising circuitry to determine: i) an original address of a slot in the upper level of memory from an address of a memory request in a direct mapped fashion (Upon an access request to main memory relating to a CL_address a lookup is performed in a direct-mapped portion of the combined cache to identify if there is a hit for the CL_address in an entry (slot) of the direct mapped cache. [0074-0076][0048-0050]); ii) a miss in the cache for the memory request because the slot is pinned with data from another address that competes with the address (Determining if there is a miss in the direct-mapped portion of the cache [0076] Misses can occur due to data being pinned in a slot (locking an address in the cache) in the direct-mapped portion of the cache [0026-0027]); iii) a partner slot of the slot in the cache in response to the miss (If there is a miss in the direct mapped cache a lookup is performed in the multi-way cache portion (partner slots) to determine if there is a hit in the multi-way portion (i.e. determining if there is a partner slot with the data) [0075-0076]. The Examiner notes the disclosure states that the lookups for the direct-mapped portion and the multi-way portion are not limited to any particular order of lookup between the two portions [0076]), wherein, the cache, the partner slot and the slot are all at a same caching level (The combined cache is divided into a direct mapped portion and a multi-way portion (i.e. the slots and partner slots are all contained at the same mapping level [0030]); iv) whether there is a hit or miss in the partner slot in the cache for the memory request (Determining if there was a hit in multi-way cache portion [0075])

Regarding Claim 9, Greenfield anticipates all of the limitations of claim 1 as shown in the rejection above. 
Greenfield also anticipates:
wherein the upper level of the multi-level is partitionable into original slots and partner slots of the original slots (The combined cache is partitioned into two cache portions, a direct mapped portion (original slots) and a multi-way portion (partner slots) [0030]).

Regarding Claim 10, Greenfield anticipates all of the limitations of claim 9 as shown in the rejection above. 
Greenfield also anticipates:
wherein the original slots consume 50% of the upper level of the multi-level memory (There can be a same size in the combined cache for both the direct-mapped portion and the multi-way portion (i.e. 50% for each) [0036]).  

Regarding Claim 11, Greenfield anticipates:
A computing system, comprising: a processor (plurality of processors coupled to an interconnect [0092]); a multi-level memory (Multi-level memory comprising combined cache and main memory [Fig 4][0030]), the multi-level memory comprising an upper level that is to act as a cache for the lower level(“Combined cache is operable to cache data from a main memory” Combined cache is an upper level while main memory is a lower level. [0030]); a memory controller coupled between the processor and the multi-level memory (Processor core of a first processor comprising the multi-level memory and coupled to the other processors [0064][0092][Fig 4]), the memory controller comprising circuitry to determine: i) an original address of a slot in the upper level of the multi-level memory from an address of a memory request in a direct mapped fashion (Upon an access request to main memory relating to a CL_address a lookup is performed in a direct-mapped portion of the combined cache to identify if there is a hit for the CL_address in an entry (slot) of the direct mapped cache. [0074-0076][0048-0050]); ii) a miss in the cache for the memory request because the slot is pinned with data from another address that competes with the address (Determining if there is a miss in the direct-mapped portion of the cache [0076] Misses can occur due to data being pinned in a slot (locking an address in the cache) in the direct-mapped portion of the cache [0026-0027]); iii) a partner slot of the slot in the cache in response to the miss (If there is a miss in the direct mapped cache a lookup is performed in the multi-way cache portion (partner slots) to determine if there is a hit in the multi-way portion (i.e. determining if there is a partner slot with the data) [0075-0076]. The Examiner notes the disclosure states that the , wherein, the cache, the partner slot and the slot are all at a same caching level (The combined cache is divided into a direct mapped portion and a multi-way portion (i.e. the slots and partner slots are all contained at the same mapping level) [0030]); iv) whether there is a hit or miss in the partner slot in the cache for the memory request (Determining if there was a hit in multi-way cache portion [0075])

Regarding Claim 19, Greenfield anticipates all of the limitations of claim 11 as shown in the rejection above. 
Greenfield also anticipates:
wherein the upper level of the multi-level is partitionable into original slots and partner slots of the original slots (The combined cache is partitioned into two cache portions, a direct mapped portion (original slots) and a multi-way portion (partner slots) [0030]).

Regarding Claim 20, Greenfield anticipates:
A method, comprising: performing the following with a memory controller (Processor core [0064][Fig 4]) that interfaces with a multi-level memory having an upper level and a lower level where the upper level acts as a cache for the lower level (“Combined cache is operable to cache data from a main memory” Combined cache is an upper : i) determining an original address of a slot in the upper level of the multi-level memory from anApplication No.: 16/586,251Examiner: Kelsi Ann LOUDENSLAGER5 address of a memory request in a direct mapped fashion (Upon an access request to main memory relating to a CL_address a lookup is performed in a direct-mapped portion of the combined cache to identify if there is a hit for the CL_address in an entry (slot) of the direct mapped cache. [0074-0076][0048-0050]); ii) determining a miss in the cache for the memory request because the slot is pinned with data from another address that competes with the address (Determining if there is a miss in the direct-mapped portion of the cache [0076] Misses can occur due to data being pinned in a slot (locking an address in the cache) in the direct-mapped portion of the cache [0026-0027]); iii) determining a partner slot of the slot in the cache in response to the miss(If there is a miss in the direct mapped cache a lookup is performed in the multi-way cache portion (partner slots) to determine if there is a hit in the multi-way portion (i.e. determining if there is a partner slot with the data) [0075-0076]. The Examiner notes the disclosure states that the lookups for the direct-mapped portion and the multi-way portion are not limited to any particular order of lookup between the two portions [0076]), wherein, the cache, the partner slot and the slot are all at a same caching level(The combined cache is divided into a direct mapped portion and a multi-way portion (i.e. the slots and partner slots are all contained at the same mapping level [0030]); iv) determining whether there is a hit or miss in the partner slot in the cache for the memory request (Determining if there was a hit in multi-way cache portion [0075]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 8, 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Greenfield in view of Lim (US PGPUB No US 2017/0206165 A1)(hereafter referred to as Lim)
Regarding Claim 2, Greenfield discloses all of the limitations of claim 1 as shown in the rejection above. 
Greenfield also discloses:
wherein the memory controller is further to, if there is also a miss in the partner slot (Greenfield discloses in response to an access determining if there is also a miss in the multi-way cache (partner slots) [0075-0077])
While Greenfield discloses determining there is a miss in the partner slots in response to an access, Greenfield does not explicitly disclose:
if the memory request is a read request, read data from the lower level of the multi-level memory and provide the data as a response to the memory request
However Lim discloses:
if the memory request is a read request, read data from the lower level of the multi-level memory and provide the data as a response to the memory request (Lim discloses checking a cache during a read command to determine if there was a hit or miss in the cache. If there is a miss in the cache then the data is read from the non-volatile (lower level memory) [0113-00119])
The disclosures by Greenfield and Lim are analogous because they are in the same field of endeavor of multi-level storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Greenfield and Lim before them, to modify the teachings of Greenfield to include the teaching of Lim as both Greenfield and Lim disclose determining hits or misses in a cache during an access request. Therefore it is applying a known technique (reading data from the lower level memory in response to a cache miss) to a known device (Memory system as disclosed by Greenfield ready for improvement to yield predictable results (Providing data from the lower level memory in response to a cache miss). MPEP 2143

Regarding Claim 3, Greenfield in view of Lim discloses all of the limitations of claim 2 as shown in the rejection above. 

wherein the memory controller is also to write the data into the partner slot (Greenfield: If there is a miss in both the direct mapped cache (slots) and the multi-way cache (partner slots) new data can be filled into the multi-way cache [0077]).

Regarding Claim 4, Greenfield discloses all of the limitations of claim 1 as shown in the rejection above. 
Greenfield also discloses:
wherein the memory controller is further to, if there is also a miss in the partner slot read the memory request's data from the lower level of the multi-level memory, update the memory request's data and Application No.: 16/586,251 write the updated memory request's data into the partner slot (If there is a miss in both the direct mapped cache (slots) and the multi-way cache (partner slots) new data can be filled into the multi-way cache [0077])
While Greenfield discloses determining there is a miss in the partner slots in response to an access and that data can be written to the partner slot in response to the miss, Greenfield does not explicitly disclose:
if the memory request is a write request and if there is also a miss in the partner slot, read the memory request's data from the lower level of the multi-level memory, update the memory request's data and Application No.: 16/586,251  write the updated memory request's data into the partner slot
However Lim discloses:
if the memory request is a write request and if there is also a miss in the partner slot, read the memory request's data from the lower level of the multi-level memory, update the memory request's data and Application No.: 16/586,251  write the updated memory request's data into the partner slot (Lim discloses a write command in which the processor determines whether there is a miss or a hit in the cache. The module controller can receive data loaded into the data buffer and then write that data to the cache [0104-0110])
The disclosures by Greenfield and Lim are analogous because they are in the same field of endeavor of multi-level storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Greenfield and Lim before them, to modify the teachings of Greenfield to include the teaching of Lim as both Greenfield and Lim disclose determining hits or misses in a cache during an access request. Therefore it is applying a known technique (during a write command, writing data to a cache in response to a cache miss) to a known device (Memory system as disclosed by Greenfield ready for improvement to yield predictable results (improving latency in a system by updating a cache with write data in response to a cache miss). MPEP 2143
  
Regarding Claim 5, Greenfield discloses all of the limitations of claim 1 as shown in the rejection above. 
Greenfield also discloses:
wherein the memory controller is further to, if there is a hit in the partner slot, provide data from the partner slot as a response to the memory request (If there is a hit in the multi-way cache (partner slot) the data is accessed for the requester from the multi-way cache portion [0075]).  
While Greenfield discloses determining there is a hit in the partner slots in response to an access, Greenfield does not explicitly disclose:
if the memory request is a read request
However Lim discloses:
if the memory request is a read request (Lim discloses checking a cache during a read command to determine if there was a hit or miss in the cache. [0113-00119])
The disclosures by Greenfield and Lim are analogous because they are in the same field of endeavor of multi-level storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Greenfield and Lim before them, to modify the teachings of Greenfield to include the teaching of Lim as both Greenfield and Lim disclose determining hits or misses in a cache during an access request. Therefore it is a simple substitution of one type of access command (read command) for another (access command as taught by Greenfield) ready for improvement to yield predictable results (checking for a cache hit or miss in response to a read request). MPEP 2143.

Regarding Claim 6, Greenfield discloses all of the limitations of claim 1 as shown in the rejection above. 
Greenfield also discloses:
wherein the memory controller is further to, if there is a hit in the partner slot (Greenfield discloses determining if there is a hit in the multi-way cache (partner slot) [0075]).  
While Greenfield discloses determining there is a miss in the partner slots in response to an access and that data can be written to the partner slot in response to the miss, Greenfield does not explicitly disclose:
wherein the memory controller is further to, if the memory request is a write request and if there is a hit in the partner slot, update the partner slot with the memory request's new data
However Lim discloses:
wherein the memory controller is further to, if the memory request is a write request and if there is a hit in the partner slot, update the partner slot with the memory request's new data (Lim discloses a write command in which the processor determines whether there is a miss or a hit in the cache. In response to a hit the module controller can write that data to the cache [0104-0110])
The disclosures by Greenfield and Lim are analogous because they are in the same field of endeavor of multi-level storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Greenfield and Lim before 

Regarding Claim 8, Greenfield discloses all of the limitations of claim 1 as shown in the rejection above. 
Greenfield does not explicitly disclose:
wherein the upper level of the multi-level memory is composed of DRAM and the lower level of the multi-level memory is composed of byte addressable non-volatile memory.  
However Lim discloses:
wherein the upper level of the multi-level memory is composed of DRAM and the lower level of the multi-level memory is composed of byte addressable non-volatile memory (Lim discloses a lower level memory made out of non-volatile memory and Volatile memory (upper level memory) made of DRAM [0051-0052])
The disclosures by Greenfield and Lim are analogous because they are in the same field of endeavor of multi-level storage systems.


Regarding Claim 12, Greenfield discloses all of the limitations of claim 11 as shown in the rejection above. 
Greenfield also discloses:
wherein the memory controller is further to, if there is also a miss in the partner slot (Greenfield discloses in response to an access determining if there is also a miss in the multi-way cache (partner slots) [0075-0077])
While Greenfield discloses determining there is a miss in the partner slots in response to an access, Greenfield does not explicitly disclose:
if the memory request is a read request, read data from the lower level of the multi-level memory and provide the data as a response to the memory request
However Lim discloses:
if the memory request is a read request, read data from the lower level of the multi-level memory and provide the data as a response to the memory request (Lim discloses checking a cache during a read command to determine if there was a hit or miss in the cache. If there is a miss in the cache then the data is read from the non-volatile (lower level memory) [0113-00119])
The disclosures by Greenfield and Lim are analogous because they are in the same field of endeavor of multi-level storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Greenfield and Lim before them, to modify the teachings of Greenfield to include the teaching of Lim as both Greenfield and Lim disclose determining hits or misses in a cache during an access request. Therefore it is applying a known technique (reading data from the lower level memory in response to a cache miss) to a known device (Memory system as disclosed by Greenfield ready for improvement to yield predictable results (Providing data from the lower level memory in response to a cache miss). MPEP 2143

Regarding Claim 13, Greenfield in view of Lim discloses all of the limitations of claim 12 as shown in the rejection above. 
Greenfield in view of Lim also discloses:
wherein the memory controller is also to write the data into the partner slot (Greenfield: If there is a miss in both the direct mapped .

Regarding Claim 14, Greenfield discloses all of the limitations of claim 11 as shown in the rejection above. 
Greenfield also discloses:
wherein the memory controller is further to, if there is also a miss in the partner slot update the memory request's data and Application No.: 16/586,251 write the updated memory request's data into the partner slot (If there is a miss in both the direct mapped cache (slots) and the multi-way cache (partner slots) new data can be filled into the multi-way cache [0077])
While Greenfield discloses determining there is a miss in the partner slots in response to an access and that data can be written to the partner slot in response to the miss, Greenfield does not explicitly disclose:
if the memory request is a write request and if there is also a miss in the partner slot, read the memory request's data from the lower level of the multi-level memory, update the memory request's data and Application No.: 16/586,251  write the updated memory request's data into the partner slot
However Lim discloses:
if the memory request is a write request and if there is also a miss in the partner slot, read the memory request's data from the lower level of the multi-level memory, update the memory request's data and Application No.: 16/586,251  write the updated memory request's data into the partner slot (Lim 
The disclosures by Greenfield and Lim are analogous because they are in the same field of endeavor of multi-level storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Greenfield and Lim before them, to modify the teachings of Greenfield to include the teaching of Lim as both Greenfield and Lim disclose determining hits or misses in a cache during an access request. Therefore it is applying a known technique (during a write command, writing data to a cache in response to a cache miss) to a known device (Memory system as disclosed by Greenfield ready for improvement to yield predictable results (improving latency in a system by updating a cache with write data in response to a cache miss). MPEP 2143
  
Regarding Claim 15, Greenfield discloses all of the limitations of claim 11 as shown in the rejection above. 
Greenfield also discloses:
wherein the memory controller is further to, if there is a hit in the partner slot, provide data from the partner slot as a response to the memory request (If there is a hit in the multi-way cache (partner slot) the .  
While Greenfield discloses determining there is a hit in the partner slots in response to an access, Greenfield does not explicitly disclose:
if the memory request is a read request
However Lim discloses:
if the memory request is a read request (Lim discloses checking a cache during a read command to determine if there was a hit or miss in the cache. [0113-00119])
The disclosures by Greenfield and Lim are analogous because they are in the same field of endeavor of multi-level storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Greenfield and Lim before them, to modify the teachings of Greenfield to include the teaching of Lim as both Greenfield and Lim disclose determining hits or misses in a cache during an access request. Therefore it is a simple substitution of one type of access command (read command) for another (access command as taught by Greenfield) ready for improvement to yield predictable results (checking for a cache hit or miss in response to a read request). MPEP 2143.

Regarding Claim 16, Greenfield discloses all of the limitations of claim 11 as shown in the rejection above. 
Greenfield also discloses:
wherein the memory controller is further to, if there is a hit in the partner slot (Greenfield discloses determining if there is a hit in the multi-way cache (partner slot) [0075]).  
While Greenfield discloses determining there is a miss in the partner slots in response to an access and that data can be written to the partner slot in response to the miss, Greenfield does not explicitly disclose:
wherein the memory controller is further to, if the memory request is a write request and if there is a hit in the partner slot, update the partner slot with the memory request's new data
However Lim discloses:
wherein the memory controller is further to, if the memory request is a write request and if there is a hit in the partner slot, update the partner slot with the memory request's new data (Lim discloses a write command in which the processor determines whether there is a miss or a hit in the cache. In response to a hit the module controller can write that data to the cache [0104-0110])
The disclosures by Greenfield and Lim are analogous because they are in the same field of endeavor of multi-level storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Greenfield and Lim before them, to modify the teachings of Greenfield to include the teaching of Lim as both Greenfield and Lim disclose determining hits or misses in a cache during an access request. Therefore it is applying a known technique (during a write command, writing 

Regarding Claim 18, Greenfield discloses all of the limitations of claim 11 as shown in the rejection above. 
Greenfield does not explicitly disclose:
wherein the upper level of the multi-level memory is composed of DRAM and the lower level of the multi-level memory is composed of byte addressable non-volatile memory.  
However Lim discloses:
wherein the upper level of the multi-level memory is composed of DRAM and the lower level of the multi-level memory is composed of byte addressable non-volatile memory (Lim discloses a lower level memory made out of non-volatile memory and Volatile memory (upper level memory) made of DRAM [0051-0052])
The disclosures by Greenfield and Lim are analogous because they are in the same field of endeavor of multi-level storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Greenfield and Lim before them, to modify the teachings of Greenfield to include the teaching of Lim as both Greenfield and Lim disclose utilizing a multi-level memory system. Therefore it is a 

Allowable Subject Matter
Claims 7 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and the claim objections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Specifically regarding claim 7, the prior art of record does not disclose “wherein the memory controller is further to, if the memory request is a read request and if there is also a miss in the partner slot because the partner slot is pinned, read data from the lower level of the multi-level memory, provide the data as a response to the memory request and not write the data into the partner slot”; wherein there is a miss in the partner slot in response to the partner slot also being pinned with data and responsive to the miss the data read from the lower level memory is not written into the partner slot. Claim 17 recites substantially similar limitations to claim 7 and would therefore be allowable under the same rationale.

Response to Arguments
On Page 7, the Applicant argues:
“The Examiner has maintained that independent claim 1 is rejected under 35 U.S.C. 103 as being obvious in view of the Lim and Pong references. In the Applicant's prior response, the Applicant 
The Applicant respectfully submits that the Applicant's specification clearly describes 
embodiments where the upper level of memory (near memory) resides at a single architectural caching level that includes both the slot and the partner slot. Therefore, the Applicant's specification clearly describes embodiments where the cache, the slot and the partner slot are all at a same caching level. The Applicant has amended claim 1 to recite this characteristic and therefore overcome the Examiner's rejection. 
Independent claims 11 and 20 are allowable for similar reasons. 

In regards to the Applicant’s argument that the Lim and Pang do not disclose the slot and partner slot being in the same cache, the Examiner has considered the argument but it is moot as it is not directed towards the current prior art of record used to reject the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183